DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0063177)[hereafter R1].
For claim 1, R1 discloses determining whether to perform channel measurement and reporting operations for a user-equipment (UE) using a reciprocity-based scheme or a channel state information- reference signal (CSI-RS) based scheme based on a criteria of a cell (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity scheme and CSI-RS scheme for measuring and reporting based on transmission); and performing the channel measurement and report operations based on the determination (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity scheme and CSI-RS scheme for measuring and reporting).
For claim 2, R1 discloses the determination of whether to perform channel measurement and reporting operation using the reciprocity-based scheme or the CSI-RS based scheme comprises determining to use a combination of the reciprocity-based scheme and the CSI-RS based scheme (paragraphs 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting).
For claim 3, R1 discloses if the UE is to perform channel measurement and reporting operations using a combination of the CSI-RS based scheme and the reciprocity- based scheme, the channel measurement and report operations comprise: receiving sounding reference signals (SRSs) from the UE (paragraphs 120-122, 130-135 using reciprocity & CSI-RS for measuring & report, receiving SRS from UE, additionally optional limitation due to method claim); transmitting CSI-RSs to the UE via multiple sets of beams (paragraphs 120-122, 130-135 transmitting multiple CSI-RS to the UE via multiple beams, additionally optional limitation due to method claim); receiving feedback from the UE indicating a set of beams of the multiple sets of beams received at the UE with the best quality (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & report, additionally optional limitation due to method claim); determining precoding information based on the SRSs and the feedback from the UE; and communicating data with the UE based on the precoding information (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & reporting, additionally optional limitation due to method claim).
For claim 4, R1 discloses criteria corresponds to an indication of signal quality of an uplink (UL) signal from the UE or an indication of UE capability from the UE (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS measuring & reporting based on SRS from UE).

For claim 5, R1 discloses the indication of the signal quality of the UL signal from the UE comprises at least one of: sounding reference signal (SRS) signal quality; physical downlink shared channel (PDSCH) acknowledgement/negative acknowledgement (ACK/NACK); or physical uplink shared channel (PUSCH) decoding performance (paragraphs 80-89, 103-104, 120-122, 130-135 based on the SRS from the UE).
For claim 6, R1 discloses the indication of the UE capability comprises an indication that: a number of transmit antennas of the UE is equal to a number of receive antennas of the UE; or the number of transmit antennas of the UE is less than the number of receive antennas of the UE (paragraphs 80-89, 103-104, 120-122, 130-135 equal ports or less than received ports).
For claim 7, R1 discloses receiving a flag in an UL channel from the UE indicating one of the reciprocity- based scheme and the CSI-RS based scheme to be used for the channel measurement and report operations (paragraphs 80-89, 103-104, 120-122, 130-135 reciprocity & CSI-RS for measuring & reporting, the SRS is sent in the UL channel).
For claim 8, R1 discloses transmitting, at the UE, a flag in an UL channel to a base station indicating one of the reciprocity-based scheme, the CSI-RS based scheme, and a combination of reciprocity- based and CSI-RS based scheme to be used for the channel measurement and report operations (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, SRS is transmitted to the BS, also CQI).
For claim 9, R1 discloses determining, at the UE, a value of the flag based on a signal quality of a downlink (DL) signal (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, CQI for quality is determined, also SRS).

For claim 10, R1 discloses signal quality comprises at least one of: a physical downlink shared channel (PDSCH) decode performance; a physical downlink control channel (PDCCH) decode performance; or DL CSI-RS received signal quality (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & reporting with DL CSI-RS signal quality).
For claim 11, R1 discloses if the UE is to perform channel measurement and reporting operations using the CSI-RS based scheme (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional), performing the channel measurement and report operations comprises: receiving sounding reference signals (SRSs) from the UE (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional); selecting multiple sets of beams based on the SRSs received from the UE (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & reporting, optional limitation since method claim with if conditional); transmitting first channel state information-reference signals (CSI-RSs) to the UE via the multiple sets of beams (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & reporting, optional limitation since method claim with if conditional); receiving first channel measurement feedback information from the UE indicating a set of beams of the multiple sets of beams received at the UE with the best quality (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & reporting, optional limitation, method claim with if conditional); transmitting a second CSI-RS based on the first channel measurement feedback information from the UE (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity & CSI-RS for measuring & reporting, optional limitation, method claim with if conditional); receiving second channel measurement feedback information from the UE based on the second CSI-RS; and communicating data with the UE based on the second channel measurement feedback information (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional).
For claim 12, R1 discloses the first CSI-RSs are transmitted using up to 64 CSI-RS ports (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional).
For claim 13, R1 discloses each of the multiple sets of beams comprises up to eight beams (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional, See also 8 beams).
For claim 14, R1 discloses the first CSI-RSs are transmitted via a resource set having a plurality of resources, each of the plurality of resources corresponding to one set of the multiple sets of beams (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional).
For claim 15, R1 discloses the first channel measurement feedback information from the UE comprises a wideband CSI-RS resource indicator (CRI) indicating one of the plurality of resources received with the best quality at the UE (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional, but see also CRI paragraphs 10-13).
For claim 16, R1 discloses the first channel measurement feedback information from the UE comprises multiple subband CRIs indicating one of the plurality of resources received with the best quality for each subband at the UE (paragraphs 80-89, 103-104, 120-122, 130-135 using reciprocity and CSI-RS for measuring and reporting, optional limitation since method claim with if conditional, but see also multiple beams with feedback for each).
Allowable Subject Matter
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, R1 appears to disclose “receiving sounding reference signals (SRSs) from a user-equipment (UE); selecting multiple sets of beams based on the SRSs received from the UE; transmitting first channel state information-reference signals (CSI-RSs) to the UE via the multiple sets of beams; receiving first channel measurement feedback information from the UE indicating a set of beams of the multiple sets of beams received at the UE with the best quality “; however, R1 does not appear to disclose “transmitting a second CSI-RS based on the first channel measurement feedback information from the UE; receiving second channel measurement feedback information from the UE based on the second CSI-RS; and communicating data with the UE based on the second channel measurement feedback information” in combination with the other claimed limitations. Claim 23 is allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al (US 2019/0123864) discloses 64 CSI port usage; Zhao et al (EP 2945417) discloses channel reciprocity and CSI measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463